Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 1 of 19 PageID: 930



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     ARROWHEAD HEALTH & RACQUET
     CLUB, LLC and MANDALAP               1:20-cv-08968-NLH-KMW
     ENTERPRISES, LLC,

                    Plaintiffs,
                                          OPINION
           v.

     TWIN CITY FIRE INSURANCE
     COMPANY,

                    Defendant.


 APPEARANCES:

 MATTHEW R. MCCRINK
 MCCRINK, NELSON & KEHLER
 475 ROUTE 73 NORTH
 WEST BERLIN, NJ 08091

       On behalf of Plaintiffs

 JAMES L. BROCHIN
 STEPTOE & JOHNSON LLP
 1114 AVENUE OF THE AMERICAS
 35TH FLOOR
 NEW YORK, NY 10036

       On behalf of Defendant

 HILLMAN, District Judge

       This matter concerns insurance claims made by Plaintiffs

 Arrowhead Health & Racquet Club, LLC and Mandalap Enterprises,

 LLC for business losses caused by government shut down orders

 designed to stop the spread of COVID-19.         Presently before the

 Court is Defendant Twin City Fire Insurance Company’s motion for

 judgment on the pleadings, which Plaintiffs have opposed.           For
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 2 of 19 PageID: 931



 the reasons expressed below, Defendant’s motion will be granted.

                                 BACKGROUND

       Plaintiffs own and operate a health and fitness club

 located at 9 Nelson Drive, Medford, New Jersey 08055.           To

 protect their business from potential loss, Plaintiffs purchased

 an insurance policy for the club from Defendant sometime prior

 to March 13, 2020.     To provide additional protection, Plaintiffs

 also purchased from Defendant additional optional coverages,

 including Business Income and Extra Expense coverage as well as

 Action of Civil Authority Coverage, Extended Business Income

 coverage

       The insurance policy includes a Virus Exclusion Clause,

 which provides that, “regardless of any other cause or event

 that contributes concurrently or in any sequence to the loss,”

 Defendant “will not pay for loss or damage caused directly or

 indirectly by [the] . . . Presence, growth, proliferation,

 spread or any activity of ‘fungi’, wet rot, dry rot, bacteria or

 virus.”    (ECF No. 15-2, Ex. A at 93).      However, the policy also

 provides a limited exception to the Virus Exclusion in the form

 of the Limited Virus Coverage clause, which provides that

 Defendant “will pay for loss or damage by ... virus” in certain

 limited circumstances, with the phrase “loss or damage” defined

 to include “Direct physical loss or direct physical damage to

 Covered Property caused by ... virus, including the cost of

                                      2
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 3 of 19 PageID: 932



 removal of the ... virus.”      Id. at 94.     The Limited Virus

 Coverage clause explains that Defendant will only provide

 coverage for such direct physical loss or damage if it is caused

 by a "specified cause of loss" other than fire or lightning, or

 by an equipment breakdown.      Id.   The policy defines “specified

 cause of loss” as “[f]ire; lightning; explosion, windstorm or

 hail; smoke; aircraft or vehicles; riot or civil commotion;

 vandalism; leakage from fire extinguishing equipment; sinkhole

 collapse; volcanic action; falling objects; weight of snow, ice

 or sleet; water damage.”      Id. at 49.

       On March 13, 2020, Plaintiffs were “forced to cease

 business at and close [their] property located at 9 Nelson

 Drive, Medford, New Jersey, due to decrees from the state and/or

 local governments that health clubs/gyms must close because the

 danger of the COVID-19 pandemic.”         (ECF No. 1-1 at ¶ 6).    Due to

 this closure, Plaintiffs filed an insurance claim with Defendant

 for coverage for their loss of business income.          However, on

 March 31, 2020, Defendant sent Plaintiffs a letter denying

 coverage for their loss.

       Plaintiffs then filed their Complaint in New Jersey

 Superior Court on June 3, 2020, which Defendant promptly removed

 to this Court.    (ECF No. 1).     Plaintiffs’ Complaint asserts two

 claims for breach of contract, for Defendant’s actions in

 denying coverage under the policy’s Loss of Business Income and

                                       3
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 4 of 19 PageID: 933



 Action of Civil Authority coverage provisions.         Defendant filed

 an answer to the Complaint on August 21, 2020, (ECF No. 6),

 which it then followed with a motion for judgment on the

 pleadings on November 13.      (ECF No. 15).     Defendant’s motion

 largely relies on the policy’s Virus Exclusion Clause in arguing

 that Plaintiffs’ Complaint must be dismissed.         Plaintiffs filed

 a brief in opposition to the motion on December 18, (ECF No.

 17), and Defendant followed with a brief in further support of

 the motion on January 12, 2021.       (ECF No. 20).    The motion is

 now fully briefed and ripe for adjudication.

                                 DISCUSSION

 I.    Subject Matter Jurisdiction

       This Court has jurisdiction over Plaintiff’s claims under

 28 U.S.C. § 1332, as there is complete diversity of the parties

 and the amount in controversy exceeds $75,000.

 II.   Standard for Motion for Judgment on the Pleadings

       A Rule 12(c) motion for judgment on the pleadings may be

 filed after the pleadings are closed.        Fed. R. Civ. P. 12(c);

 Turbe v. Gov't of V.I., 938 F.2d 427, 428 (3d Cir. 1991).           In

 analyzing a Rule 12(c) motion, a court applies the same legal

 standards as applicable to a motion filed pursuant to Rule

 12(b)(6). Turbe, 938 F.2d at 428.        Thus, a court must accept all

 well-pleaded allegations in the complaint as true and view them



                                      4
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 5 of 19 PageID: 934



 in the light most favorable to the plaintiff.         Evancho v.

 Fisher, 423 F.3d 347, 351 (3d Cir. 2005).

       A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim[ ].”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 583, 127 S.Ct. 1955,

 167 L.Ed.2d 929 (2007) (quoting Scheuer v. Rhodes, 416 U.S. 232,

 236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974)); see also Phillips v.

 Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (stating the

 “Supreme Court's Twombly formulation of the pleading standard

 can be summed up thus: ‘stating ... a claim requires a complaint

 with enough factual matter (taken as true) to suggest’ the

 required element. This ‘does not impose a probability

 requirement at the pleading stage,’ but instead ‘simply calls

 for enough facts to raise a reasonable expectation that

 discovery will reveal evidence of’ the necessary element”).            A

 court need not credit either “bald assertions” or “legal

 conclusions” in a complaint when deciding a motion to dismiss.

 In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1429-

 30 (3d Cir. 1997).     The defendant bears the burden of showing

 that no claim has been presented.        Hedges v. United States, 404

 F.3d 744, 750 (3d Cir. 2005) (citing Kehr Packages, Inc. v.

 Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).          In

 addition, “on a motion for judgment on the pleadings,” a court

                                      5
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 6 of 19 PageID: 935



 “reviews not only the complaint but also the answer and any

 written instruments and exhibits attached to the pleadings.”

 Perelman v. Perelman, 919 F. Supp. 2d 512, 520 n.2 (E.D. Pa.

 2013).

 III. Analysis

       As stated above, Plaintiffs are pursuing two breach of

 contract claims related to Defendant’s denial of their insurance

 claim for loss of business income caused by COVID-19-related

 government shutdown orders.      Defendant has moved for judgment on

 the pleadings, and for the most part focus its motion on one

 argument: that the policy’s Virus Exclusion applies here and

 bars coverage for Plaintiffs’ claims for coverage, and therefore

 their breach of contract claims must be dismissed. 1

       This case comes on the heels of this Court’s prior Opinion

 in Delaware Valley Plumbing Supply, Inc. v. Merchants Mutual

 Insurance Company, No. 1:20-cv-08257-NLH-KMW, 2021 WL 567994

 (D.N.J. Feb. 16, 2021), in which the Court addressed similar

 breach of contract claims related to denial of insurance

 coverage for COVID-19 shutdown related losses.         In that case,

 this Court held that the Virus Exclusion clause in parties’


 1 The Court recognizes that the parties have also put forward
 separate additional arguments regarding the sufficiency of
 Plaintiffs’ pleadings. However, the Court “finds that it is
 unnecessary to address [the parties’ other] arguments, because
 the Virus Exclusion clearly applies and bars coverage.”
 Delaware Valley Plumbing, 2021 WL 567994 at *3.
                                      6
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 7 of 19 PageID: 936



 contract, which was highly similar to the clause found in the

 policy at the center of the present case, clearly applied and

 barred coverage.     Id. at *7.    For substantially the same

 reasons, the Court reaches the same result here.

       Both parties appear to agree that New Jersey law applies

 here.    Under New Jersey law, the interpretation of an insurance

 policy is a “question of law.”       Selective Ins. Co. of Am. v.

 Hudson E. Pain Mgmt. Osteopathic Med., 46 A.3d 1272, 1276 (N.J.

 2012).    The language of an insurance policy “should be

 interpreted according to its plain and ordinary meaning.”

 Voorhees v. Preferred Mutual Ins. Co., 607 A.2d 1255, 1260 (N.J.

 1992).    Where the terms of the policy are ambiguous and there is

 doubt regarding the existence of coverage, the ambiguity is

 ordinarily resolved in favor of the insured.         See Benjamin Moore

 & Co. v. Aetna Cas. & Sur. Co., 843 A.2d 1094, 1103 (N.J. 2004).

 However, where the language of the policy is clear and

 unambiguous, “the court is bound to enforce the policy as it is

 written.”    Royal Ins. Co. v. Rutgers Cas. Ins. Co., 638 A.2d

 924, 927 (N.J. Super. Ct. App. Div. 1994).         The court “should

 not write for the insured a better policy of insurance than the

 one purchased.”     Buczek v. Continental Cas. Ins. Co., 378 F.3d

 284, 288 (3d Cir. 2004) (citing Vassiliu v. Daimler Chrysler

 Corp., 839 A.2d 863, 867 (N.J. 2004)).

       Under New Jersey law, “exclusions in [an] insurance policy

                                      7
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 8 of 19 PageID: 937



 should be narrowly construed.”       Nav-Its, Inc. v. Selective Ins.

 Co. of Am., 869 A.2d 929, 934 (N.J. 2005) (citing Princeton Ins.

 Co. v. Chunmuang, 698 A.2d 9, 16 (N.J. 1997)).         “Nevertheless,

 if the exclusion is ‘specific, plain, clear, prominent, and not

 contrary to public policy,’ it will be enforced as written.”

 Id. (citing Princeton Ins. Co., 698 A.2d at 16).

       The Policy here includes a prominent Virus Exclusion clause

 that explicitly provides that Defendant “will not pay for loss

 or damage caused directly or indirectly by [the] . . . Presence,

 growth, proliferation, spread or any activity of ‘fungi’, wet

 rot, dry rot, bacteria or virus.”        (ECF No. 15-2, Ex. A at 93).

 Plaintiffs specifically allege that their losses were sustained

 “due to decrees from the state and/or local governments that

 health clubs/gyms must close because the danger of the COVID-19

 pandemic.”    (ECF No. 1-1 at ¶ 6).      “Therefore, ‘[b]ecause the

 Stay-at-Home Orders were issued to mitigate the spread of the

 highly contagious novel coronavirus, Plaintiff's losses are tied

 inextricably to that virus.’”       Delaware Valley Plumbing, 2021 WL

 567994 at *3 (quoting Boulevard Carroll Entm't Grp., Inc. v.

 Fireman's Fund Ins. Co., No. 20-11771(SDW)(LDW), 2020 WL

 7338081, at *2 (D.N.J. Dec. 14, 2020)).

       As this Court noted in Delaware Valley Plumbing, throughout

 the current COVID-19 pandemic “a significant number of courts,

 both in this Circuit and across the country, have analyzed virus

                                      8
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 9 of 19 PageID: 938



 exclusion clauses that were either identical or highly similar

 to the one in Plaintiff's Policy, and consistently” held that

 the such clauses barred coverage for insurance claims related to

 loss or damages caused by the widespread government shut down

 orders issued in response to COVID-19.        Id. at 4.    The Court

 there cited to a significant number of cases, both within this

 Circuit and without, that had reached this exact conclusion. See

 id. (citing cases).

       That trend has continued.      In the months since that Opinion

 was issued, two courts in this district have held that the exact

 virus exclusion clause found in the policy here bars coverage

 for insurance claims like those put forth by Plaintiffs.           See

 Stern & Eisenberg, P.C. v. Sentinel Ins. Co. Ltd., No. 20-11277

 (RMB/KMW), 2021 WL 1422860, at *5 (D.N.J. Apr. 14, 2021);

 Podiatry Foot & Ankle Inst. P.A. v. Hartford Ins. Co. of the

 Midwest, No. 20-20057 (KM) (ESK), 2021 WL 1326975, at *2-3

 (D.N.J. Apr. 9, 2021).      And numerous courts in this district

 have addressed essentially identical claims based on virus

 exclusion clauses with similar language, and have repeatedly

 made the same finding.      See, e.g., Quakerbridge Early Learning

 LLC v. Selective Ins. Co. of New England, No. 20-7798 (MAS)

 (LHG), 2021 WL 1214758, at *4 (D.N.J. Mar. 31, 2021) (“The Court

 . . . finds that the Virus Exclusion clearly and unambiguously

 bars coverage for Plaintiff's claims.”); Chester C. Chianese DDS

                                      9
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 10 of 19 PageID: 939



 LLC v. Travelers Cas. Ins. Co. of Am., No. 20-5702 (MAS) (ZNQ),

 2021 WL 1175344, at *3 (D.N.J. Mar. 27, 2021) (“The Virus

 Exclusion clearly and unambiguously bars coverage for

 Plaintiff's claims.”); Carpe Diem Spa, Inc. v. Travelers Cas.

 Ins. Co. of Am., No. 20-14860, 2021 WL 1153171, at *3 (D.N.J.

 Mar. 26, 2021) (“Because Plaintiff's losses were ‘caused by or

 result[ed] from [a] virus ... that induces or is capable of

 inducing physical distress, illness or disease,’ the Virus

 Exclusion applies.”); Downs Ford, Inc. v. Zurich American Ins.

 Co., No. 3:20-cv-08595-BRM-ZNQ, 2021 WL 1138141, at *4 (D.N.J.

 Mar. 25, 2021) (“The Virus Exclusion Unambiguously Denies the

 Subject Claim”); Dezine Six, LLC v. Fitchburg Mut. Ins. Co., No.

 3:20-cv-07964-BRM-DEA, 2021 WL 1138146, at *5 (D.N.J. Mar. 25,

 2021) (“[T]he Court finds the Virus Exclusion unambiguously

 precludes Dezine's recovery under the Business Income, the Civil

 Authority, and the Extra Expense provisions.”); Garmany of Red

 Bank, Inc. v. Harleysville Ins. Co., Civ. A. No. 20-8676 (FLW)

 (DEA), 2021 WL 1040490, at *7 (D.N.J. Mar. 18, 2021) (dismissing

 claims based on “find[ing] that the Virus Exclusion

 unambiguously bars coverage of Plaintiff's claims”); Manhattan

 Partners, LLC v. Am. Guar. & Liab. Ins. Co., No. 20-1 4342 (SDW)

 (LDW), 2021 WL 1016113, at *2 n.3 (D.N.J. Mar. 17, 2021) (“A

 final bar to Plaintiffs’ claims can be found in the Policy's

 Contamination exclusion, which clearly and explicitly excludes

                                      10
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 11 of 19 PageID: 940



 coverage for damage, loss or expense arising from a virus.”).

        Plaintiffs, unsurprisingly, have put forward a series of

 arguments for why their claims should not be barred by the Virus

 Exclusion found in their policy.          First, they put forward two

 arguments that are identical to those relied upon by the

 plaintiff in Delaware Valley Plumbing: that the Court cannot

 determine whether the Virus Exclusion bars coverage for their

 claims at the pleadings stage, and that under the regulatory

 estoppel doctrine, Plaintiffs must be granted a chance to engage

 in discovery regarding the enforceability of the exclusion prior

 to the Court passing judgment on their claims.          This Court

 rejected both of these arguments in Delaware Valley Plumbing,

 and does the same now.

       First, Plaintiffs are simply incorrect that this Court

 cannot address whether an exclusion bars coverage at the

 pleadings stage: “[t]he Third Circuit and courts within this

 Circuit have regularly granted motions to dismiss in insurance

 cases when the plaintiff's allegations fall squarely within the

 policy's exclusion to coverage.”          Delaware Valley Plumbing, 2021

 WL 567994 at *5 (quoting N&S Restaurant LLC v. Cumberland Mutual

 Fire Insurance Company, No. 20-05289 (RBK/KMW), 2020 WL 6501722,

 at *3 (D.N.J. Nov. 5, 2020)).       As quoted above, Plaintiffs have

 expressly alleged that their losses were caused by “decrees from

 the state and/or local governments that health clubs/gyms must

                                      11
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 12 of 19 PageID: 941



 close because the danger of the COVID-19 pandemic,” (ECF No. 1-1

 at ¶ 6), and New Jersey Governor Phil Murphy’s Executive Order

 103 — which Plaintiffs themselves have attached and referred the

 Court to in their opposition brief — explicitly states that

 “Coronavirus disease 2019 (‘COVID-19’) is a contagious, and at

 times fatal, respiratory disease caused by the SARS-CoV-2

 virus.”    (ECF No. 17-2, Ex. 1).      As courts in this district have

 previously recognized, “there is no dispute that COVID-19 is

 caused by a virus.”      Body Physics v. Nationwide Insurance, No.

 20-9231 (RMB/AMD), 2021 WL 912815, at *6 (D.N.J. Mar. 10, 2021).

 See also id. (citing Mac Property Group LLC v. Selective Fire

 and Cas. Ins. Co., No. L-2629-20, 2020 WL 7422374, at *8 n.1

 (N.J. Super. Ct. Nov. 5, 2020)).

       Second, Plaintiffs have entirely failed to demonstrate any

 basis for permitting them to proceed to discovery on their

 regulatory estoppel argument.       Much like the Plaintiff in

 Delaware Valley Plumbing, Plaintiffs here failed to put forward

 any regulatory estoppel claim in their actual complaint, and

 raised this argument for the first time in their opposition

 brief.    And more importantly, Plaintiffs here “have entirely

 failed to point to a [] misrepresentation regarding the scope of

 the Virus Exclusion, and to demonstrate how the interpretation

 advanced by Defendant is inconsistent with prior representations

 made by the insurance industry to regulators,” as required by

                                      12
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 13 of 19 PageID: 942



 the regulatory estoppel doctrine espoused by the New Jersey

 Supreme Court in Morton Int'l, Inc. v. Gen. Acc. Ins. Co. of

 Am., 134 N.J. 1 (1993).      Delaware Valley Plumbing, 2021 WL

 567994 at *5-6.     In fact, Plaintiffs have done even less than

 prior parties: while the plaintiff in Delaware Valley Mutual at

 least identified certain industry circulars that they based

 their argument on, Plaintiffs here have failed to even point the

 Court to a specific misrepresentation they believe was made to

 insurance industry regulators regarding virus exclusion clauses.

 Accordingly, these arguments both fail.

       Plaintiffs have also put forward two additional arguments

 for why Defendant’s motion should be denied.          First, Plaintiffs

 assert that the Virus Exclusion in the policy is ambiguous,

 because “[t]he grouping of wet rot and dry rot together with

 virus and bacteria suggests that the exclusion is only intended

 to apply when a virus is physically present at the property.”

 (ECF No. 17-1 at 16).      “A genuine ambiguity exists in an

 insurance contract ‘where the phrasing of the policy is so

 confusing that the average policyholder cannot make out the

 boundaries of coverage.’”       Causeway Automotive, LLC v. Zurich

 American Ins. Co., No. 20-8393 (FLW) (DEA), 2021 WL 486917, at

 *5 (D.N.J. Feb. 10, 2021) (quoting Lee v. Gen. Acc. Ins. Co.,

 767 A.2d 985, 987 (N.J. Super. Ct. App. Div. 2001)).

       Plaintiffs fail to provide much in the way of substantive

                                      13
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 14 of 19 PageID: 943



 argument on this point, and instead rely entirely on a single

 federal court opinion that reached their desired conclusion,

 Urogynecology Specialist of Florida LLC v. Sentinel Ins. Co.,

 Ltd., 620CV1174ORL22EJK, 2020 WL 5939172, at *4 (M.D. Fla. Sept.

 24, 2020).    However, another court in this District was very

 recently presented with the exact same virus exclusion clause,

 and a plaintiff that made the exact same argument in the exact

 same language, also relying only on the Urogynecology opinion

 cited by Plaintiffs here.       Stern & Eisenberg, P.C. v. Sentinel

 Insurance Company, Limited, No. 20-11277 (RMB/KMW), 2021 WL

 1422860, at *4 (D.N.J. Apr. 14, 2021) (stating that the

 plaintiff there had argued that the language and context of an

 identical virus exclusion “suggests that the exclusion is only

 intended to apply when a virus is physically present at the

 property”).

       The court in Stern & Eisenberg held that the plaintiff had

 “offer[ed] no compelling argument that the plain language of the

 Virus Exclusion is susceptible to two reasonable

 interpretations.”     Id. at *5.    And, importantly, that court

 further noted that this argument had already been repeatedly

 rejected by other courts both in this District and within this

 Circuit.    Id. (citing Eye Care Ctr. of N.J., PA v. Twin City

 Fire Ins. Co., Civ. No. 20-05743 (KM), 2021 WL 457890 (D.N.J.

 Feb. 8, 2021); N&S Restaurant, 2020 WL 6501722, at *3; ATCM

                                      14
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 15 of 19 PageID: 944



 Optical, Inc. v. Twin City Fire Ins. Co., Civil Action 20-4238,

 2021 WL 131282, at *6-8 (E.D. Pa. Jan. 14, 2021); Moody v.

 Hartford Fin. Grp., Inc., Civil Action No. 20-2856, 2021 WL

 135897, at *10 (E.D. Pa. Jan 14, 2021); TAQ Willow Grove, LLC v.

 Twin City Fire Ins., Civil Action No. 20-1863, 2021 WL 131555,

 at *8 (E.D. Pa. Jan 14, 2021); Wilson v. Hartford Cas. Co.,

 Civil Action No. 20-3384, 2020 WL. 5820800, at *7 (E.D. Pa. Jan.

 14, 2021)).    This Court agrees with the series of other courts

 in this Circuit which have reached the same conclusion: the

 language of the Virus Exclusion found in Plaintiffs’ policy,

 rather than containing fatal ambiguities, “is explicit and

 plainly excludes from coverage any loss “caused directly or

 indirectly by ... [the p]resence, growth, proliferation, spread

 or any activity of ... virus.”       Stern & Eisenberg, 2021 WL

 1422860, at *5.

       Finally, Plaintiffs argue that the Virus Exclusion does not

 bar their claims because the Court must either interpret the

 Limited Virus Coverage clause to apply here, or otherwise find

 that the clause is illusory if it does not apply.          Under New

 Jersey law, this “Court must ‘decline to construe the Policy in

 a manner that makes promises in the coverage section illusory.’”

 Childrens Place, Inc. v. Great Am. Ins. Co., No. 18-11963, 2019

 WL 1857118, at *5, 2019 U.S. Dist. LEXIS 70109, at *14 (D.N.J.

 April 25, 2019) (citing Customized Distrib. Servs. v. Zurich

                                      15
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 16 of 19 PageID: 945



 Ins. Co., 862 A.2d 560, 568 (N.J. Super. Ct. App. Div. 2004)).

 “New Jersey Courts, in accordance with the Restatement [of

 Contracts], define an illusory promise as a ‘promise which by

 [its] terms make performance entirely optional with the promisor

 whatever may happen, or whatever course of conduct in other

 respects he may pursue.’”       Del Sontro v. Cendant Corp., 223 F.

 Supp. 2d 563, 577–78 (D.N.J. 2002) (quoting Restatement (Second)

 of Contracts § 2).      However, while a court may not uphold a

 truly illusory contract, “[g]enerally, courts should seek to

 enforce contracts and avoid deeming them illusory.”           Id. at 578

 (citing Russell v. Princeton Labs. Inc., 50 N.J. 30, 38, 231

 A.2d 800 (N.J. 1967)).

       As described above, the Limited Virus Coverage clause

 provides an exception to the Virus Exclusion which essentially

 states that Defendant will provide coverage for loss caused by

 direct physical damage, which itself must be caused by a virus

 that is the result of one of the specified causes of loss listed

 in the contract.     Plaintiffs’ argument, at its core, appears to

 essentially be that it is impossible to put forth a set of facts

 under which a virus would be the cause of direct physical loss

 and would have been caused by one of the specified causes of

 loss, namely “explosion, windstorm or hail; smoke; aircraft or

 vehicles; riot or civil commotion; vandalism; leakage from fire

 extinguishing equipment; sinkhole collapse; volcanic action;

                                      16
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 17 of 19 PageID: 946



 falling objects; weight of snow, ice or sleet; water damage.”

 (ECF No. 15-2, Ex. A at 49).

       Given the sheer number of cases that have been decided by

 courts in this Circuit involving claims for insurance coverage

 for losses caused by COVID-19-related government shutdown

 orders, it is perhaps unsurprising that, yet again, another

 court in this Circuit has recently addressed this exact argument

 posed against this exact Limited Virus Coverage clause.           In

 Ultimate Hearing Solutions II, LLC v. Twin City Fire Insurance

 Company, NO. 20-2401, 2021 WL 131556 (E.D. Pa. Jan. 14, 2021),

 the plaintiff had similarly argued that the court must either

 read the direct physical loss or damage requirement out of this

 exact clause, or find that it was illusory.         Id. at *9.    That

 court first stated that “Plaintiffs fail to acknowledge that

 this Limited Virus Coverage provision also applies to fungi, wet

 rot, dry rot, and bacteria, not just viruses.          While it may be

 difficult to think of a hypothetical situation where a virus

 causes physical damage to a property, it is not difficult to

 imagine that wet rot, dry rot or fungi can cause damage that

 would satisfy the ‘direct physical loss or direct physical

 damage’ requirement.”      Id.   Second, it noted that the defendant

 had in fact identified at least one case where insured property

 was damaged due to a virus caused by one of the specified causes

 of loss: in Curtis O. Griess & Sons, Inc. v. Farm Bureau Ins.

                                      17
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 18 of 19 PageID: 947



 Co. of Nebraska, 247 Neb. 526, 528 N.W.2d 329 (1995), a court

 had found coverage for an insurance claim when a windstorm

 caused insured livestock to become infected with the

 pseudorabies virus.      The Eastern District of Pennsylvania is not

 the only federal court to have addressed this exact argument as

 applied to this exact insurance clause in the COVID-19 context:

 a California federal court reached an identical conclusion,

 based on substantially the same reasoning and similarly

 referencing Curtis O. Griess & Sons.        See Franklin EWC, Inc. v.

 Hartford Fin. Servs. Grp., Inc., No. 20-cv-04434, 2020 WL

 7342687, at *4-5 (C.D. Cal. Dec. 14, 2020).

       Defendant here, as might be expected, refers the Court to

 the exact same Nebraska case, and makes the exact same

 arguments.    Although Ultimate Hearing Solutions and Franklin EWC

 were decided under Pennsylvania and California law, the Court

 finds that their reasoning is persuasive under New Jersey law as

 well.   It appears to be possible for a claim for coverage for

 loss caused by a virus to fall within the Limited Virus Coverage

 clause, and since Defendant’s requirement to provide coverage

 under that exception to the Virus Exclusion would therefore not

 be optional, the clause is not illusory.         As Plaintiff has

 failed to plead any facts that would show that their losses here

 fall within the Limited Virus Coverage, their claims are barred

 by the Virus Exclusion and must be dismissed.          And since the

                                      18
Case 1:20-cv-08968-NLH-KMW Document 25 Filed 06/21/21 Page 19 of 19 PageID: 948



 Virus Exclusion clearly and unambiguously bars all coverage for

 Plaintiffs’ insurance claims, their breach of contract claims

 are therefore futile, and will be dismissed with prejudice.

                                 CONCLUSION

       For the reasons expressed above, Defendant’s motion for

 judgment on the pleadings (ECF No. 15) will be granted.

       An appropriate Order will be entered.



 Date: June 21, 2021                          /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      19
